14‐4163‐cv  
     Brown v. Lower Brule Community Development Enterprise, LLC, Gavin Clarkson 
                  
      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 4th day of June, two thousand fifteen. 
 4    
 5          PRESENT:  RALPH K. WINTER, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          DAVID A. BROWN, 
11           
12                                           Plaintiff‐Appellant, 
13                                    
14                                   v.                                         No. 14‐4163‐cv 
15    
16          LOWER BRULE COMMUNITY DEVELOPMENT 
17          ENTERPRISE, LLC, GAVIN CLARKSON, 
18           
19                                           Defendants‐Appellees.* 
20           
21          FOR APPELLANT:                   ETHAN A. BRECHER, Law Office of Ethan A. 
22                                           Brecher, LLC, New York, NY.    

      The Clerk of the Court is respectfully directed to amend the caption of this case 
     **

     as set forth above.
 1                                     
 2         FOR APPELLEES:            COURTNEY A. LANZALOTTO (Robert A. Giacovas, 
 3                                   Lainie E. Cohen, on the brief), Lazare Potter & 
 4                                   Giacovas LLP, New York, NY. 
 5    
 6         Appeal from a judgment of the United States District Court for the 
 7   Southern District of New York (P. Kevin Castel, Judge). 
 8         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 9   AND DECREED that the judgment of the District Court is AFFIRMED. 
10         David Brown appeals from the District Court’s grant of a motion pursuant 
11   to Federal Rule of Civil Procedure 12(b)(6) to dismiss his claims for default on a 
12   promissory note, breach of contract, and breach of the duty of good faith and fair 
13   dealing.  We assume the parties’ familiarity with the facts and record of the prior 
14   proceedings, to which we refer only as necessary to explain our decision to 
15   affirm. 
16         In March 2011 Brown executed a Limited Recourse Promissory Note (the 
17   “Note”) with the Lower Brule Community Development Enterprise, LLC 
18   (LBCDE) in lieu of compensation due to him as president of an LBCDE affiliate.  
19   In March 2012 LBCDE allegedly defaulted on its payment obligations under the 
20   Note.  In April 2012 LBCDE sold one of its primary assets, a $22.5 million loan 
21   with debt payments guaranteed by the Department of the Interior (DOI) (the 
22   “guaranteed loan”). 1  As to Brown’s claims for default and breach of contract, the 
23   only issue on appeal is whether Brown has any remedies based on the terms of 
24   the Note.   



     1 Specifically, the DOI “guarantee[d] payment to the Lender [LBCDE] of [90%] of 
     any loss of principal, accrued interest, and authorized charges [LBCDE] sustains 
     on the identified loan.”  App’x 187. 
                                              2
 1         Brown’s potential remedies for default on the Note are contractually 
 2   limited.  “Except with respect to Recourse Events, [Brown’s] recourse under this 
 3   Note is limited to funds, if any, collected by [LBCDE] under the DOI Guaranty.”  
 4   App’x 67.  Because Brown failed to adequately allege that LBCDE collected any 
 5   funds “under the DOI Guaranty,” he has no remedy in the absence of a recourse 
 6   event.  We are not persuaded by Brown’s argument that proceeds from the sale 
 7   of the guaranteed loan were funds received “under the DOI Guaranty.”  
 8         Brown also argues that a recourse event occurred under the Note because 
 9   LBCDE (1) “fail[ed] to immediately pay or cause to be paid to [Brown] under the 
10   Note the proceeds that [were] received by [LBCDE] under the DOI Guaranty” or  
11   (2) “commit[ted] fraud or ma[de] any material misrepresentation in connection 
12   with the Offering, this Note, the Financing Documents, or the DOI Guaranty.”  
13   App’x 67.  The first argument fails for the reasons discussed above.  With respect 
14   to the second argument, insofar as Brown claims that a “fraud” recourse event 
15   occurred, the allegations in support of that claim are insufficient. 2  Brown alleged 
16   that LBCDE’s President and CEO, Gavin Clarkson, induced Brown into 
17   executing the Note by verbally promising that Brown’s note would be fully paid 
18   if LBCDE sold the guaranteed loan.  But this alleged verbal promise fails to 
19   constitute a “fraud” recourse event because Brown did not adequately allege 
20   justifiable reliance, an element of common law fraud.  Lazard Freres & Co. v. 
21   Protective Life Ins. Co., 108 F.3d 1531, 1543 (2d Cir. 1997).  The alleged promise 
22   contradicts the limited recourse and “no oral modifications” provisions of the 
23   Note, and Brown failed to obtain written documentation of this promise even 


     2 Having not presented it to the District Court as an argument in opposition to 
     the motion to dismiss, Brown forfeited the argument that Clarkson’s promise 
     constituted a “material misrepresentation” recourse event. 
                                               3
 1   though he knew LBCDE planned to sell the guaranteed loan and he had a full 
 2   opportunity to request documents and complete due diligence prior to executing 
 3   the Note.   
 4          Finally, we affirm the District Court’s dismissal of Brown’s claim for 
 5   breach of the duty of good faith and fair dealing because LBCDE did not deny 
 6   payment based on any terms that “a reasonable person in the position of the 
 7   promisee would be justified in understanding were included” in the Note.  
 8   Dalton v. Educ. Testing Serv., 87 N.Y.2d 384, 389 (1995) (quotation marks 
 9   omitted).  
10          We have considered Brown’s remaining arguments and conclude that they 
11   are without merit.  For the foregoing reasons, we AFFIRM the judgment of the 
12   District Court.   
13                                          FOR THE COURT: 
14                                          Catherine O’Hagan Wolfe, Clerk of Court  




                                               4